Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on March 5, 2020, which canceled claims 6, 7, 19, 21-23, and 26-29. Claims 3-5, 8-16, 20, 24, and 25 were amended.
Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/CA2018/051086 filed on September 7, 2018, which claims priority from U.S. Provisional Application No. 62/555,718, filed September 9, 2017.
Information Disclosure Statement
Applicant’s information disclosure statements submitted March 5, 2020 and May 17, 2021 are acknowledged and have been considered. Signed copies are attached hereto. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 8-16) in the reply filed on December 29, 2021 is acknowledged. The Office also acknowledges durvalumab and breast cancer as Applicant’s elected species. Presently, claims 1-5, 8-10, and 14-15 read on the elected species.
Claims 17-18, 20 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Claims 11-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species. 
Claims 1-5, 8-10 and 14-15 are pending and being examined on the merits herein.

Claim Objections
Claim 12 is objected to because of the following informality:
There should be a space between “from” and “CJS001” in line 2 of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wouters et al., (2016) (IDS, 3/5/20) as evidenced by Sampson et al., (2015) (IDS, 3/5/20) and as evidenced by Jiang et al., (2015) (PTO-892).

Wouters et al. discloses “the use of anti-PD-1 in conjunction with the polo-like kinase 4 (PLK4) inhibitor, CFI-400945, to simultaneously target spindle assembly and centriole duplication checkpoint in aneuploidy.” This resulted in “cancer genomic instability and better tumor control compared with either therapy alone,” (Wouters et al. at p. 816, col. 2, para. 2). Sampson evidences that CFI-400945 is the structure in independent claim 1 (Title, Abstract and “compound 48” at p. 153, Table 2).
et al. discloses the combination of CFI-400945 with “anti-PD-1” – a PD-1 inhibitor – which reads on “an immune checkpoint inhibitor” (claim 1). Wouters et al. discloses “Fc receptor fusion treatment with anti-PD-1” which reads on wherein the immune checkpoint inhibitor is an antigen binding fragment of PD-1 (claim 2 and claim 3) because an antigen binding fragment of PD-1 would be used in an Fc receptor fusion.
Wouters et al. reads on “wherein the immune checkpoint inhibitor is a PD-1 inhibitor” (claim 4) and “wherein the checkpoint inhibitor is one or more selected from a PD-1 inhibitor, a PD-L1 inhibitor and a CTLA-4 inhibitor” (claim 5) because “anti-PD1” is synonymous with “a PD-1 inhibitor.”
Thus, Wouters et al. anticipates claims 1-5 because CFI-400945, being the structure recited in claim 1, was disclosed for use in treating cancer prior to the effective filing date in combination with anti-PD-1, an immune checkpoint inhibitor.
Regarding claims 8-9, although Wouters et al. does not teach “wherein the immune checkpoint inhibitor restores anti-tumor T-cell activity” (claim 8) and “wherein the immune checkpoint inhibitor blocks T-cell-inhibitory cell activity” (claim 9), as evidenced by Jiang et al., “PD-L1/PD-1 blockade reverses exhausted T cells and restores anti-tumor function” (p. 6, col. 1, para. 2, lines 1-2), which indicates that anti-PD-1 functions to treat cancer by restoring anti-tumor T-cell activity and blocking inhibitory T-cell activity. Thus, these limitations are also anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al., (2017) (PTO-892, “Mason'2017”) in view of Mason et al., (2014) (PTO-892, “Mason'2014”), in view of Dominguez-Brauer et al., (2015) (PTO-892). 
Mason'2017 teaches that treatment with CFI-402257, which is an inhibitor of Monopolar spindle 1 (“Mps1”), when combined with an anti–PD-1 antibody, caused tumor regression and increased survival in a murine colon cancer model (p. 3127, Introduction, col. 2, para. 2, lines 8-11). 
Mason'2017 does not teach CFI-400945, which is the compound shown in Applicant’s independent claim. 

Dominguez-Brauer et al. teaches that CFI-402257 and CFI-400945 are both inhibitors of early mitosis for use in cancer therapy (p. 525, Table 1 and p. 530, Table 2).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the teachings of Mason'2017, concerning a cancer treatment method that combines anti–PD-1 and the small-molecule anti-mitotic compound, CFI-402257, with the teachings of Mason'2014, regarding a similar small-molecule anti-mitotic compound, CFI-400945, with the teachings of Dominguez-Brauer et al., regarding the similarities between CFI-402257 and CFI-400945, to arrive at the instantly claimed invention with a reasonable expectation of success. 
One of ordinary skill in the art before the time of filing would have been motivated to substitute CFI-400945 in place of CFI-402257 in order to receive the expected benefit, as suggested in Mason'2014, of CFI-400945 as a potent anticancer agent with “signiﬁcant anti-tumor activity in vivo toward breast cancer xenograft models as a single agent at well-tolerated doses” (p. 174, col. 1 para. 2). 
One of ordinary skill in the art would have a reasonable expectation of success in making this substitution because Dominguez-Brauer et al. teaches that both compounds create genomic instability and apoptosis in tumor cells. Both compounds target mitotic kinases, which are upregulated in many cancers because they are enzymes needed for cancer cell proliferation (p. 526, col. 1, para. 1). Further, the target of CFI-402257 (Mps1) is similar to the target of CFI-40945 (polo-like kinase 4) because both were identified as potential therapeutic targets through the same screen of a human breast cancer cell line (Mason'2017 at p. 3127, Results, lines 1-5). Thus, one of ordinary skill in the art would have had a 
Regarding claims 8-9, it is noted that while the combined teachings do not expressly teach “wherein the immune checkpoint inhibitor restores anti-tumor T-cell activity” (claim 8) and “wherein the immune checkpoint inhibitor blocks T-cell-inhibitory cell activity” (claim 9), as evidenced by Jiang et al., PD-L1/PD-1 blockade reverses exhausted T cells and restores anti-tumor function (p. 6, col. 1, para. 2, lines 1-2). This indicates that anti-PD-1 functions to treat cancer by restoring anti-tumor T-cell activity and blocking inhibitory T-cell activity. Therefore, these limitations are also met.
Regarding claims 14-15, the combined teachings of Mason'2017, Mason'2014 and Dominguez-Brauer et al. as applied to claim 1 is as discussed above.
Mason'2014 teaches the effect of CFI-400945 on growth inhibition and cell cycle arrest in breast cancer cells and in grafted breast tumors, which reads on Applicant’s elected species. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have applied the teachings of Mason'2017, concerning cancer treatment that combines anti–PD-1 plus a mitotic inhibitor, with the teachings of Mason'2014, regarding the particular mitotic inhibitor, CFI-400945, and its utility against breast cancer cells, to arrive at the instantly claimed method of treating breast cancer with a reasonable expectation of success.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al., (2017) (PTO-892, “Mason'2017”), in view of Mason et al., (2014) (PTO-892, “Mason'2014”), in view of Dominguez-Brauer et al. as applied to claim 1, further in view of Domchek et al., (2016) (PTO-892).
The combined teachings of Mason'2017, Mason'2014 and Dominguez-Brauer et al. as applied to claim 1 are as discussed above.
et al. differ from the instantly claimed invention in that the combination of references does not teach treatment with durvalumab, Applicant’s elected species.
Domchek et al. teaches that durvalumab is a high-affinity, human monoclonal antibody that blocks PD-L1 binding to PD-1, which prevents PD-L1-mediated inhibition of T-cell activation. Domchek et al. teaches that this promotes anti-tumour immune responses, and that further, the combination of durvalumab plus the small molecule PARP inhibitor, olaparib, gave advantageous results.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to combine the teachings of Mason'2017, regarding the combination of an anti-mitotic agent and PD-1, with Mason'2014, teaching the particular mitotic-inhibitor claimed, with Dominguez-Brauer et al., teaching the commonalties between CFI-400945 and CFI-402257, with the teachings of Domchek et al., regarding the use of durvalumab in anti-cancer combination regimens, to arrive at the instantly claimed invention with a reasonable expectation of success. 
One of ordinary skill in the art before the time of filing would have been motivated to substitute  durvalumab in place of anti-PD-1 in the overall combination method of Mason'2017 because durvalumab, being an anti-PL-1 inhibitor, is seen as an equivalent counterpart to anti-PD-1 antibodies as both disrupt the PD-1/PD-L1 signaling axis.
As Domchek et al. teaches the combination of durvalumab with another small-molecule anti-cancer agent, it would have been reasonable to expect that the same biochemistry could be applied to achieve the same mechanistic effects.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. Applicant provided public presentation on the subject matter of the instant application. Specifically, Wouters et al. shows that Applicant presented material at a scientific conference that is relevant to the instantly claimed subject matter. Please provide the presentation material from June 26–29, 2016 given at The Summit for Cancer Immunotherapy (Summit4CI) in Halifax, Canada. The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate. Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                         


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/G.F.N./
Examiner, Art Unit 1647
     
/SCARLETT Y GOON/QAS, Art Unit 1600